DETAILED ACTION   Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                  Election/Restrictions
2.  	Applicant’s election without traverse of Group I, claims 1 – 14, in the reply filed on 11/12/21 is acknowledged.3. 	Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.                                                   Claim Objections
4. 	Claim 1 is objected to because of the following informality: On line 10, it appears that “second fourth channel” should read fourth roll channel. Appropriate correction is required.                                        Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2015/0135856, hereinafter Kim).  	Regarding claim 1, Kim discloses an apparatus comprising a flexible sensing element 100 (See Fig. 1), a primary sensor system (1-8) connected to the flexible sensing element, the primary sensor system including a first lane and a second lane, wherein the first lane comprises a first pitch channel and a first roll channel, and wherein the second lane comprises a second pitch channel and a second roll channel ; and a redundant sensor system (10, 12, 14, 15, 17-20) connected to the flexible sensing element, the redundant sensor system including a third lane and a fourth lane, wherein the third lane comprises a third pitch channel and a third roll channel, and wherein the fourth lane comprises a fourth pitch channel and a second fourth channel; wherein each of the first lane, the second lane, the third lane, and the fourth lane reflect strain exhibited on the flexible sensing element (See Pg. 3, Paras. 0061 – 0069).  8. 	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (GB2493365, hereinafter Williams). 	Regarding claim 11, Williams discloses an apparatus comprising a first hollow tube 9, a second hollow tube 10 coaxial with the first hollow tube, a first arm portion                                           Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hill et al. (3,921,445, hereinafter Hill). 	Regarding claim 10, Kim discloses an apparatus comprising a flexible sensing element 100 (See Fig. 1), a primary sensor system (1-8) connected to the flexible sensing element, the primary sensor system including a first lane and a second lane, wherein the first lane comprises a first pitch channel and a first roll channel, and wherein the second lane comprises a second pitch channel and a second roll channel ; and a redundant sensor system (10, 12, 14, 15, 17-20) connected to the flexible sensing element, the redundant sensor system including a third lane and a fourth lane, wherein the third lane comprises a third pitch channel and a third roll channel, and wherein the fourth lane comprises a fourth pitch channel and a second fourth channel; wherein each of the first lane, the second lane, the third lane, and the fourth lane reflect strain exhibited on the flexible sensing element (See Pg. 3, Paras. 0061 – 0069).   	Kim fails to disclose a base including a shaft, the flexible sensing element being disposed around the shaft; a flange connected to an end of the shaft; and a plurality of output connectors disposed in the base, the plurality of output connector including a first output connector providing an output of the first lane, a second output connector providing an output of the second lane, a third output connector providing an output of the third lane, and a fourth output connector providing an output of the fourth lane.  .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim according to the teachings of Hill for the purpose of, advantageously providing an improved sensing device since this type of device senses torque or force vector quantities (See Hill, Col. 1, lines 56 – 65).                                              Allowable Subject Matter
12. 	Claims 2 – 9 and 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a first hollow tube; a second hollow tube coaxial with the first hollow tube; a first arm and a second arm extending from the first hollow tube in opposite directions along a first axis; a third arm and a fourth arm extending from the first hollow tube in opposite directions from the first hollow tube along a second axis orthogonal to the first axis; a first collar                                                       Conclusion
Kang et al. (5,889,214) disclose a 6-component load cell. 	Demas et al. (9,724,473) disclose a multi-directional low-displacement force sensor. 	Hayashi (4,448,083) discloses a device for measuring components of force and moment in plural directions. 	Starita et al. (3,693,425) disclose a force measuring apparatus. 	Kurtz et al. (7,743,672) disclose a multiple axis load cell controller. 14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/4/21